PER CURIAM.
In this case, S.M.W. appeals an order committing her to a level 8, high risk residential facility, raising several deficiencies in the disposition order and challenging the departure from the DJJ’s probation recommendation. We affirm the level 8 commitment but remand to the trial court with instructions that the disposition order be amended to reflect credit for time S.M.W. spent in secure detention. See C.C. v. State, 841 So.2d 657 (Fla. 4th DCA 2003).
AFFIRMED.
GUNTHER, STONE and STEVENSON, JJ., concur.